








EXHIBIT 10.23


This Termination Agreement has been filed to provide investors with information
regarding its terms. It is not intended to provide any other factual information
about the Tennessee Valley Authority. The representations and warranties of the
parties in this Termination Agreement were made to, and solely for the benefit
of, the other parties to this Termination Agreement. The assertions embodied in
the representations and warranties may be qualified by information included in
schedules, exhibits, or other materials exchanged by the parties that may modify
or create exceptions to the representations and warranties. Accordingly,
investors should not rely on the representations and warranties as
characterizations of the actual state of facts at the time they were made or
otherwise.


TVA No. 00072495, Termination


TERMINATION OF LEASE AGREEMENT




THIS TERMINATION OF LEASE AGREEMENT (the “Termination of Lease Agreement”) is
made and entered into as of the 9th day of August, 2013, by and between Seven
States Southaven, LLC, a Delaware limited liability company (“Southaven”) and
Tennessee Valley Authority, a corporate agency and instrumentality of the United
States Government created and existing under and by virtue of the Tennessee
Valley Authority Act of 1933, as amended, 16 U.S.C. Sections 831 - 831ee (2006 &
Supp V 2011), and acting as to real property as agent in the name of the United
States of America, as lessee (“TVA”). All capitalized terms not otherwise
defined in this Termination of Lease Agreement shall have the meanings given to
them in the Lease (as defined herein).


BACKGROUND STATEMENT


WHEREAS, Southaven and TVA entered into that certain Lease Agreement dated
September 30, 2008, numbered as TVA Contract No. 00072495, which was amended on
April 17, 2009, on April 22, 2010, and on April 18, 2013 (collectively, the
“Lease”), pursuant to which TVA leases from Southaven the “Leased Premises,”
which consist of Southaven’s 90% undivided ownership interest in the Purchased
Assets, as more particularly defined in the Lease; and


WHEREAS, the Term of the Lease was to expire on or before April 30, 2010, which
date was previously extended to September 5, 2013; and


WHEREAS, TVA and Southaven have determined to terminate the Lease in conjunction
with the transfer of all assets currently owned by Southaven and subject to the
Lease, but to preserve the obligation of TVA to pay any remaining Administrative
and General Expenses portion of the Basic Rent under Section 3.3(a) of the Lease
(the “Administrative Costs”) and to preserve the indemnification provisions
thereunder for a period of three (3) years;


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, TVA and Southaven
agree as follows:




--------------------------------------------------------------------------------






1.    Termination of Lease. Subject to the conditions contained in this
Termination of Lease Agreement, the Lease shall terminate, and shall be of no
further force or effect, as of the close of business on August 9, 2013 (the
“Termination Date”).


2.    Release from Future Obligations. Each party shall be released from all of
its obligations, duties and liabilities under the Lease from and after the
Termination Date, excluding: (a) TVA’s obligation to pay Southaven a final
installment of the Administrative Costs pursuant to Section 3.3(a) (including
any adjustment to Administrative Costs pursuant to clauses (i) or (ii) of
Section 3.3(a) of the Lease) thereunder and (b) each party’s indemnification
obligations under Article 13 of the Lease for any indemnifiable claims or losses
arising prior to the Termination Date, which indemnification obligations shall
survive termination thereof for a period of three (3) years after the
Termination Date. Southaven agrees to provide an invoice to TVA within
forty-five days after the Termination Date for all costs described in item (a)
above, and TVA shall pay such amounts within fifteen (15) days of receipt.


3.    Wind-down/Transition. The effectiveness of this Termination of Lease
Agreement is expressly subject to and conditioned upon the consummation of all
conditions precedent set forth in that certain Asset Purchase Agreement dated
August 6, 2013, between TVA and Southaven.


4.    Binding Effect. This Termination of Lease Agreement shall be governed by
and construed in accordance with the laws of the United States of America,
except to the extent the laws of the State of Mississippi or Tennessee govern
any portion of the Leased Premises, and shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, representatives
and assigns. In the event of any inconsistency or conflict between the terms of
this Termination of Lease Agreement and of the Lease, the terms hereof shall
control. Time is of the essence of all of the terms of this Termination of Lease
Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Southaven and TVA have caused this Termination of Lease
Agreement to be executed by their duly authorized representatives as of the day
and year first above written.
 
SOUTHAVEN
 
TVA:
Seven States Southaven, LLC
a Delaware limited liability company
 
Tennessee Valley Authority
 
 
 
By: /s/ Jack W. Simmons                                
 
By: /s/ John M. Hoskins                                
Name: Jack W. Simmons                               
 
Name: John M. Hoskins                                
Title: President and Chief Executive Officer 
 
Title: Senior Vice President and Treasurer and Interim Chief Risk Officer






